DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 10/23/2020. As directed by the amendment: Claims 1, 2, 9, and 11 have been amended, claims 5-8 and 15-37 have been cancelled, and no new claims are added. Thus, claims 1-4 and 9-14 are presently pending in the application.

Response to Arguments
Applicant's amendments to claim 1 have been fully considered. Examiner re-interprets the distal and proximal ends of the autoinjector in Brunnberg as the proximal end being away from the patient and the distal end being towards the patient (discussed more below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunnberg (US 2005/0101919).
Regarding Claim 1, Brunnberg discloses an autoinjection device (Fig.1A) comprising: an injection unit (Fig.3) defining a distal end of the autoinjection device (the injection unit seen in Fig.3 is located at the distal end of the autoinjection device (Fig.1)) (the distal end is interpreted to be towards the patient); and an activator unit (Fig.5) defining a proximal end of the autoinjection device (the activator unit seen in Fig.5 is located at the proximal end of the autoinjection device (Fig.1)) (the proximal end is interpreted to be away from the patient), the activator unit comprising: an activation housing (activator (80); Fig.5); an activation engine (spring (64), plunger (60), ribs (140), and plunger guide (66)) positioned within an interior area of the activation housing, the activation engine including a spring (spring (64)), a piston (plunger (60)), a locking mechanism (ribs (140); Fig.12), and a retaining element (syringe guide (66)); an activation guard (activator sleeve (110)) at least partially surrounding the activation housing (80) such that a portion of the activation housing is positioned within an interior area of the activation guard (Fig.4), the activation guard (110) extending beyond a proximal end of the activation housing (80) (the activator sleeve (110) extends beyond the proximal end of the activation housing (Detail A; see below) as seen in Figs.4A-B); and an activation shell (housing (124) and compression spring (122)) at least partially surrounding the activation guard such that a portion of the activation guard (110) is positioned within an interior area of the activation shell (Fig.4) and a portion of the activation guard is extended beyond a proximal end of the activation shell (portion of the .

    PNG
    media_image1.png
    254
    260
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    179
    275
    media_image2.png
    Greyscale






Regarding Claim 2, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein at least one of the activation housing (80), the activation guard (110), and the activation shell (124) is substantially cylindrical in shape (the activator sleeve (110) and the housing (124) have a cylindrical shape as seen in Fig.5), wherein the activation guard (110) includes a guard member (rear ends of the cut-outs (120)), and wherein the guard member  extends beyond the proximal end of the activation housing (the ends of the cut-outs (120) extend beyond the proximal end of the activator (Detail A) as seen in Fig.4, since the stop ledges (92) is inserted into cut-outs (120)).
Regarding Claim 3, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein the activation housing (80) includes a radial protrusion (stop ledges (92)), and wherein the activation guard (110) includes a groove (cut-outs (120)) at least partially surrounding the protrusion such that the activation guard is prevented from linearly translating about the activation housing (the activator sleeve (110) gets stopped by two opposite stop ledges (92) via cut-outs (120)) (The rear end of the actuator sleeve is arranged with .
Regarding Claim 4, Brunnberg discloses the autoinjection device of claim 3, and further discloses wherein the activation guard (110) includes a radial protrusion (second annular ring (118)), and Atty. Dkt. No. 2479.1290001- 3 -CHAKRABARTI et al.wherein the activation shell (124 and 122) includes a linear groove (gap between the compression spring (122)) surrounding the activation guard protrusion such that a distal end of the linear groove abuts the activation guard radial protrusion (Fig.4A).
Regarding Claim 9, Brunnberg discloses the autoinjection device of claim 1, and further discloses comprising a device lock (activator button (102)) that is configured to be positioned adjacent the proximal end of the activation shell (Detail B) (the activator button (102) is located adjacent to the proximal end of the housing (Detail B) as seen in Fig.1 and 4A-B).
Regarding Claim 10, Brunnberg discloses the autoinjection device of claim 9, and further discloses wherein the device lock (102) includes at least one radial ridge (tongue (104)) along an axial portion (the tongues (104) on activator button (102) is extended radially outward from a surface of the activator button as seen in Fig.5).
Regarding Claim 11, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein the activation shell (124) includes a ridge (annular protrusion (126)) on its outer surface to provide a user with a visual indication as to the distal end of the autoinjection device that includes a needle (the annular protrusion (126) identifies and connects with recess (18) on the inner surface of the front body (12) where the needle is located (Fig.1A)).
Regarding Claim 12, Brunnberg discloses the autoinjection device of claim I, and further discloses wherein a proximal surface of the activation shell (124) includes a camouflage (annular ring (128) and inclined surfaces (132; Fig.8)) to obscure a device lock protrusion opening (annular ring (128) and inclined surfaces (132) is located in the inner rear end of the housing (124) that obscure the opening of the activator button (102) as seen in Fig.8A-C)).
Regarding Claim 13, Brunnberg discloses the autoinjection device of claim 12, and further discloses wherein the camouflage is a camoflauge structure (annular ring (128) and inclined surfaces (132)).
Regarding Claim 14, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein a distal surface of the activation guard (Detail C; see below) abuts a shoulder (band-shaped part (84)) of the activation housing (the distal end of the activator sleeve (Detail C) abuts band-shaped part (84) as seen in Figs.4A-B).


    PNG
    media_image3.png
    214
    225
    media_image3.png
    Greyscale






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/T.I./Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783